ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_08_FR.txt.                                                                               270



                      OPINION INDIVIDUELLE
                     DE Mme LA JUGE SEBUTINDE

[Traduction]

   L’avis consultatif omet, dans sa récapitulation des faits, un certain nombre
d’éléments qui ont pourtant un lien direct avec la première question posée par
l’Assemblée générale — La Cour aurait également pu profiter de l’occasion
pour reconnaître le caractère impératif (jus cogens) du droit à l’autodétermination
dans le contexte de la décolonisation et donc l’impossibilité d’y déroger — De
ce droit découle directement une obligation erga omnes — En refusant de
reconnaître le caractère impératif dudit droit, la Cour n’a pas pu examiner
convenablement et pleinement, dans sa réponse à la question b), les conséquences
de sa violation.


                               I. Introduction

   1. Je souhaite d’abord préciser que j’estime également que la Cour doit
exercer sa compétence consultative dans l’aﬀaire que lui a présentée l’As-
semblée générale des Nations Unies dans sa résolution 71/292 en date du
22 juin 2017. Selon moi, il n’existe aucune raison déﬁnitive obligeant la
Cour à refuser. Ensuite, la Cour a reconnu, à juste titre, que, en 1960,
l’obligation de respecter le droit à l’autodétermination des pays et des
peuples non autonomes avait déjà acquis le statut de règle coutumière
opposable à tous les Etats (erga omnes) et pouvait donc s’appliquer, de
1965 à 1968, pendant le processus de décolonisation de Maurice (par. 180).
La Cour a également fait remarquer avec raison qu’au cours du processus
de décolonisation de Maurice, le Royaume-Uni, en tant que puissance
administrante, avait l’obligation de respecter l’intégrité territoriale de l’en-
semble de Maurice, y compris l’archipel des Chagos (par. 173). En déta-
chant illicitement l’archipel des Chagos de Maurice en 1965 et en
l’incorporant à une nouvelle colonie appelée Territoire britannique de
l’océan Indien (BIOT) avant l’indépendance de Maurice en 1968, le
Royaume-Uni a privé le peuple mauricien de son droit à l’autodétermina-
tion et a fait ﬁ de l’intégrité territoriale de son ancienne colonie en tant
qu’unité à part entière.
   2. Je conviens également que le droit applicable pour déterminer les
conséquences du maintien de l’archipel des Chagos sous l’administration
du Royaume-Uni (question b)) est le droit international actuel (par. 175).
La Cour fait justement remarquer que le maintien de l’archipel des Cha-
gos sous l’administration du Royaume-Uni constitue « un fait illicite à
caractère continu » engageant la responsabilité internationale de cet Etat
(par. 177). En somme, je m’associe à toutes les conclusions auxquelles est
parvenue la Cour et j’ai, par conséquent, voté en faveur de l’ensemble des
points 1 à 5 du dispositif (par. 183) de l’avis consultatif. Il est toutefois

                                                                               179

              séparation des chagos (op. ind. sebutinde)                271

regrettable que, dans la récapitulation des événements chronologiques
constituant cette aﬀaire ainsi que dans son raisonnement, la Cour ait
passé sous silence certains faits cruciaux qui, selon moi, méritaient que
l’on s’y attarde davantage et qui auraient pu donner plus de poids à ses
conclusions. Dans la présente opinion individuelle, je vais justement m’in-
téresser à ces zones d’ombre.
   3. Pour pouvoir répondre correctement aux deux questions qui lui
étaient posées dans la résolution 71/292 du 22 juin 2017, la Cour devait
examiner les points suivants :
a) le droit à l’autodétermination faisait-il partie du droit international
   coutumier à l’époque du processus menant à l’indépendance de Mau-
   rice (c’est-à-dire de 1965, quand l’archipel des Chagos a été détaché du
   reste de Maurice, jusqu’en 1968, date à laquelle elle a obtenu son
   indépendance) ;
b) dans le cas d’une réponse aﬃrmative à la question a) ci-dessus, les
   Mauriciens ont-ils pu exercer ce droit en ce qui concerne l’archipel des
   Chagos ;
c) la séparation de l’archipel des Chagos du reste de Maurice par le
   Royaume-Uni en 1965 s’est-elle eﬀectuée conformément au droit de
   ses habitants à l’autodétermination ;
d) le processus de décolonisation de Maurice a-t-il été validement mené
   à bien en 1968, lorsque celle-ci a obtenu son indépendance sans l’ar-
   chipel des Chagos ; et
e) quelles conséquences, s’il y a lieu, naissent en droit international
   du maintien de l’archipel des Chagos sous administration du
   Royaume-Uni.
   4. Dans la section II de mon opinion individuelle, je commencerai par
reconnaître le rôle crucial que l’Organisation des Nations Unies a joué
dans le processus de décolonisation, ainsi que dans le développement du
droit à l’autodétermination en règle du droit international coutumier.
Dans la section III, au lieu d’analyser le rôle de l’Organisation des
Nations Unies en m’en tenant uniquement aux résolutions citées dans la
résolution 71/292 du 22 juin 2017 et sans tenir compte des faits propres à
la décolonisation de Maurice, tel que l’avis consultatif semble l’avoir fait
(voir les paragraphes 92-131 ; 144-162 ; 163-169 et 170-174), j’espère per-
mettre au lecteur de mieux comprendre les étapes qui ont mené à la sépa-
ration de l’archipel des Chagos de Maurice, en insistant tout
particulièrement sur le rôle de l’Organisation des Nations Unies non seu-
lement avant, mais également pendant et après cette séparation. Dans la
section IV, je cherche à savoir si le processus de décolonisation de Mau-
rice a été validement mené à bien en 1968, lorsque celle-ci a obtenu
son indépendance sans l’archipel des Chagos. Enﬁn, dans la section V,
j’examine plus en détail les conséquences en matière de droit international
du maintien de l’archipel des Chagos sous administration du Royaume-
Uni.


                                                                        180

               séparation des chagos (op. ind. sebutinde)                   272

 II. Le rôle de l’Organisation des Nations Unies dans le processus
        de décolonisation et dans le développement du droit
                  des peuples à disposer d’eux-mêmes

   5. Dans leurs exposés écrits ou oraux, certains Etats ont suggéré que
l’Assemblée générale des Nations Unies n’avait pas suﬃsamment montré
d’intérêt pour le statut de l’archipel des Chagos après l’indépendance de
Maurice ; du moins, pas suﬃsamment pour justiﬁer que la Cour donne
suite à la demande d’avis consultatif qui lui était faite. D’autres ont pré-
tendu que le droit des peuples à disposer d’eux-mêmes n’existait pas
encore pendant la période d’accession à l’indépendance de Maurice, sug-
gérant ainsi que la demande n’était qu’une ruse ourdie par l’Union afri-
caine pour soutenir Maurice dans son « diﬀérend bilatéral ». Je ne peux
être d’accord avec ces deux allégations.
   6. Le droit international coutumier découle de la pratique générale et
constante des Etats, acceptée comme étant le droit 1. Dans sa jurispru-
dence, la Cour s’est toujours appuyée sur la lettre de l’alinéa b) du para-
graphe 1 de l’article 38 de son Statut, ainsi que sur son interprétation,
pour dégager deux éléments lui permettant de déterminer l’existence d’un
droit international coutumier présumé : la pratique des Etats et l’opinio
juris. En outre, la Cour a souvent conclu qu’une série de résolutions pou-
vait constituer une preuve suﬃsante de l’évolution de l’opinio juris en une
règle de droit international coutumier. Par exemple, dans son avis consul-
tatif sur la Licéité de la menace ou de l’emploi d’armes nucléaires, la Cour
déclare :
      « les résolutions de l’Assemblée générale, même si elles n’ont pas
      force obligatoire, peuvent parfois avoir une valeur normative. Elles
      peuvent, dans certaines circonstances, fournir des éléments de preuve
      importants pour établir l’existence d’une règle ou l’émergence d’une
      opinio juris. Pour savoir si cela est vrai d’une résolution donnée de
      l’Assemblée générale, il faut en examiner le contenu ainsi que les
      conditions d’adoption ; il faut en outre vériﬁer s’il existe une opinio
      juris quant à son caractère normatif. Par ailleurs, des résolutions suc-
      cessives peuvent illustrer l’évolution progressive de l’opinio juris
      nécessaire à l’établissement d’une règle nouvelle. » 2
   7. L’Organisation des Nations Unies a toujours soutenu, de façon
unique, constante et indéniable, les pays et les peuples non autonomes
dans leur lutte pour secouer l’impitoyable joug du colonialisme. Au
moment de sa création, en 1945, 750 millions de personnes — presque un
tiers de l’humanité — subissaient le joug colonial. Aujourd’hui, grâce à
ses eﬀorts, moins de 2 millions de personnes vivent encore dans des terri-
toires non autonomes. Aux termes du paragraphe 2 de l’article premier de

  1 Voir alinéa b) du paragraphe 1 de l’article 38 du Statut de la Cour.
  2 Licéité de la menace de l’emploi d’armes nucléaires, avis consultatif, C.I.J.
Recueil 1996 (I), p. 254-255, par. 70.

                                                                             181

                  séparation des chagos (op. ind. sebutinde)                               273

la Charte des Nations Unies (la « Charte »), l’un des buts des Nations Unies
est de « [d]évelopper entre les nations des relations amicales fondées sur le
respect du principe de l’égalité de droits des peuples et de leur droit à
disposer d’eux-mêmes, et prendre toutes autres mesures propres à conso-
lider la paix du monde ». L’article 55 de la Charte évoque, en outre, les
« conditions de stabilité et de bien-être nécessaires pour assurer entre les
nations des relations paciﬁques et amicales fondées sur le respect du prin-
cipe de l’égalité des droits des peuples et de leur droit à disposer d’eux-
mêmes ». Le droit à l’autodétermination est également évoqué au
chapitre XI (art. 73 et 74) de la Charte 3. En vertu de ces dispositions, les
puissances administrantes responsables de territoires non autonomes
reconnaissent que les intérêts de leurs habitants sont primordiaux ;
acceptent comme une mission sacrée l’obligation de favoriser dans toute
la mesure du possible leur prospérité et, à cette ﬁn, d’assurer leur promo-
tion sociale, économique, politique et éducative ; et de soutenir la mise en
place de formes appropriées de gouvernement autonome en tenant compte
des aspirations politiques et du niveau de développement et de progrès de
chaque territoire. Les puissances administrantes doivent également pré-
senter des rapports périodiques à l’Organisation des Nations Unies sur la
condition des territoires qu’elles contrôlent aﬁn que cette dernière puisse
suivre les progrès du processus de décolonisation.
   8. Dans les années 1950, l’Assemblée générale a réaﬃrmé le droit à
l’autodétermination dans de nombreuses résolutions. Dans la résolu-
tion 421 (V) du 4 décembre 1950, l’Assemblée a invité la Commission des
droits de l’homme à « étudier les voies et moyens de garantir aux peuples
et aux nations le droit de disposer d’eux-mêmes ». Le 5 février 1952, elle a
adopté la résolution 545 (VI), dans laquelle elle fait remarquer que « le
droit des peuples et des nations à l’autodétermination » avait été reconnu
comme « un droit fondamental de l’homme ». Dans cette même résolu-
tion, l’Assemblée a également demandé à la Commission des droits de
l’homme, qui examinait alors le projet de pactes relatifs aux droits de
l’homme, d’y faire ﬁgurer un article aﬃrmant que « [t]ous les peuples
[avaient] le droit de disposer d’eux-mêmes ». Le 16 décembre 1952,
l’Assemblée a adopté la résolution 637 (VII) recommandant instamment
aux Etats Membres de « reconnaître et favoriser la réalisation, en ce qui
concerne les populations des territoires non autonomes et des Territoires
sous tutelle placés sous leur administration, du droit des peuples à dispo-
ser d’eux-mêmes », décrit comme « une condition préalable de la jouis-
sance de tous les droits fondamentaux de l’homme ». L’Assemblée
générale a adopté, lors de cette décennie, bien d’autres résolutions plai-
dant en faveur du droit des peuples à disposer d’eux-mêmes 4.

   3  La Charte a également créé le régime international de tutelle (chap. XII, art. 75-78)
et le Conseil de tutelle (chap. XIII, art. 86-91) aﬁn de surveiller les territoires sous tutelle
placés oﬃciellement sous mandat de la Société des Nations.
    4 Assemblée générale, résolution 783 (VIII) du 28 novembre 1953 ; 837 (IX) du

14 décembre 1954 ; 1188 (XII) du 11 décembre 1957, etc.

                                                                                           182

                 séparation des chagos (op. ind. sebutinde)                          274

   9. Le 14 décembre 1960, l’Assemblée générale a adopté à l’unanimité
(97 voix pour et 4 abstentions) la résolution 1514 (XV) connue sous le
nom de Déclaration sur l’octroi de l’indépendance aux pays et aux peuples
coloniaux (la « Déclaration 1514 ») 5. Elle y aﬃrmait notamment que
« [t]ous les peuples [avaient] le droit de libre détermination » et, aﬁn de
cristalliser ce droit, proclamait qu’il fallait « mettre rapidement et incon-
ditionnellement ﬁn au colonialisme ». Pour la première fois, l’Assemblée
générale reconnaissait que les pays et les peuples non autonomes devaient
exercer le droit des peuples à l’autodétermination sur l’ensemble de leur
territoire considéré comme un tout indissociable. La résolution prévoyait
que « tous les peuples ont un droit inaliénable à la pleine liberté, à l’exer-
cice de leur souveraineté et à l’intégrité de leur territoire national », et
ajoutait que « l’intégrité de leur territoire ser[ait] respectée » et que
« [t]oute tentative visant à détruire partiellement ou totalement l’unité
nationale et l’intégrité territoriale d’un pays [était] incompatible avec les
buts et les principes de la Charte des Nations Unies » 6. La résolution 1514
est, on le voit, une déclaration fondamentale qui a inspiré de nombreuses
résolutions ultérieures, notamment celles énumérées dans la demande.
Toutes les résolutions de l’Assemblée générale adoptées après la résolu-
tion 1514 et s’intéressant à son application à Maurice font référence au
« droit inaliénable » des habitants à l’autodétermination et prient instam-
ment la puissance administrante de « ne prendre aucune mesure qui démem-
brerait le territoire de l’île Maurice et violerait son intégrité territoriale »
(les italiques sont de moi).
   10. Un an plus tard, l’Assemblée générale a créé le Comité spécial
chargé d’étudier la situation en ce qui concerne l’application de la décla-
ration sur l’octroi de l’indépendance aux pays et aux peuples coloniaux 7
(le « Comité spécial »), en vue de surveiller, au cas par cas et conformé-
ment aux résolutions en matière de décolonisation, l’application de la
résolution 1514 et de faire des recommandations à ce propos. C’est grâce
à ce Comité spécial que l’Assemblée générale des Nations Unies a pu,
jusqu’à présent, prendre le pouls de la décolonisation. La résolution 1514
a été suivie de nombreuses autres résolutions destinées à surveiller son
application et, parfois, à la promouvoir en fonction des conclusions régu-
lières rendues par le Comité spécial 8. Dans les quinze ans séparant l’adop-
tion de la Charte, en 1954, et l’adoption de la résolution 1514, en 1960,

   5 Appelée également Déclaration sur la décolonisation.
   6 Résolution 1514, par. 4 et 6 ; les italiques sont de moi.
   7 Appelé également le « Comité spécial de la décolonisation » ou le « Comité des Vingt-

Quatre ».
   8 Les résolutions adoptées par l’Assemblée générale des Nations Unies relativement

à la décolonisation comprennent les résolutions suivantes : 1654 (XVI) du 27 novembre
1961 ; 1810 (XVII) du 17 décembre 1962 ; 1956 (XVIII) du 11 décembre 1963 ; 2066 (XX)
du 16 décembre 1965 ; 2131 (XX) du 21 décembre 1965 ; 2200 A (XXI) du 16 décembre
1966; 2145 (XXI) du 27 octobre 1966 ; 2189 (XXI) du 13 décembre 1966 ; 2232 (XXI) du
20 décembre 1966 et 2357 (XXII) du 19 décembre 1967.


                                                                                     183

                  séparation des chagos (op. ind. sebutinde)                               275

neuf 9 anciens territoires non autonomes ont obtenu l’indépendance, alors
que, entre 1960 et 1965, ce ne sont pas moins de 35 autres 10 qui ont été
décolonisés et ont pu exercer leur droit à l’autodétermination. Ces Etats
nouvellement indépendants ont rejoint la famille des Nations Unies où ils
n’ont cessé jusqu’à présent de promouvoir et de défendre l’exercice du
droit des peuples à disposer d’eux-mêmes. Ils ont systématiquement voté
en faveur des diverses résolutions de l’Assemblée générale enjoignant les
puissances administrantes qui s’accrochent encore à leurs territoires colo-
niaux à appliquer la résolution 1514. L’Assemblée générale a, par ailleurs,
adopté des résolutions spéciﬁques exhortant à la décolonisation complète
de Maurice, comme les résolutions 2066 (XX) du 16 décembre 1965,
2232 (XXI) du 20 décembre 1966 et 2357 (XXII) du 19 décembre 1967.
   11. Parallèlement, les juristes en sont venus à considérer la résolution 1514
comme la quintessence des vœux et des convictions de l’ensemble des Etats
Membres de l’Organisation des Nations Unies. Ils ont fait remarquer que
c’était la conﬁrmation du statut de droit opposable en vertu du droit inter-
national du droit à l’autodétermination 11. Certains membres de la Commis-
sion du droit international ont même commencé à parler, à propos de ce
droit, de « règle établie de jus cogens » 12. En 1966, les deux Pactes internatio-
naux relatifs aux droits de l’homme ont été adoptés. Ils reconnaissaient tous
deux, dans un article premier commun, que « [t]ous les peuples ont le droit
de disposer d’eux-mêmes », par lequel « ils déterminent librement leur statut
politique et assurent librement leur développement économique, social et
culturel », formulation reprise textuellement de la résolution 1514. Le para-
graphe 3 de l’article premier était libellé comme suit :
          « Les Etats parties au présent Pacte, y compris ceux qui ont la res-
        ponsabilité d’administrer des territoires non autonomes et des terri-
        toires sous tutelle, sont tenus de faciliter la réalisation du droit des
        peuples à disposer d’eux-mêmes, et de respecter ce droit, conformé-
        ment aux dispositions de la Charte des Nations Unies. » 13

   9 Cambodge, Colonie de la Côte-de-l’Or et Territoire sous tutelle du Togoland (Ghana),
Fédération de Malaisie (Malaisie), Guinée, Indonésie, Laos, Maroc, Tunisie et Viet Nam.
   10 Algérie, Burundi, Cameroun, Chypre, Congo-Brazzaville (République du Congo),

Congo Léopoldville (République démocratique du Congo), République de Côte d’Ivoire,
Dahomey (Bénin), Gabon, Gambie, Haute-Volta (Burkina Faso), Jamaïque, Kenya,
Koweït, Malawi, Maldives, Mali, Malte, Mauritanie, Niger, Nigéria, Ouganda, République
centrafricaine, République malgache (Madagascar), République-Unie de Tanganyika et
Zanzibar (Tanzanie), Rwanda, Samoa, Sénégal, Sierra Leone, Singapour, Somalie, Tchad,
Togo, Trinité-et-Tobago et Zambie.
   11 R. Higgins, Development of International Law through Political Organs of the United

Nations, 1963, p. 177-178 ; J. Crawford, The Creation of States in International Law, 2e éd.,
2006, p. 604 ; P. Daillier et A. Pellet, Droit international public, 7e éd., 2002, p. 519-520.
   12 Annuaire de la Commission du droit international, 1963, vol. 1, comptes rendus analy-
tiques de la quinzième session (6 mai-12 juillet 1963), doc. A/CN.4/SER.A/1963, p. 155,
par. 56.
   13 Pacte international relatif aux droits civils et politiques et Pacte international relatif

aux droits économiques, sociaux et culturels, adoptés le 19 décembre 1966.

                                                                                           184

                  séparation des chagos (op. ind. sebutinde)                             276

   En 1990, l’Assemblée générale a baptisé les années 1990-2000 la
« Décennie internationale de l’élimination du colonialisme » et a adopté
un plan d’action à cette ﬁn. Par la suite, les années 2001-2010 ont été
déclarées deuxième Décennie internationale de l’élimination du colonia-
lisme et les années 2011-2020, troisième. De plus, l’Organisation des
Nations Unies a, grâce à ses divers organes, prêté assistance aux terri-
toires non autonomes pour organiser les processus préalables à l’indépen-
dance, tels que les référendums ou les plébiscites destinés à recueillir les
souhaits librement exprimés des peuples concernés sur leur administra-
tion future. Depuis 1945, plus de 80 anciens territoires sous tutelle et colo-
nies ont exercé leur droit à l’autodétermination en choisissant
l’indépendance ou la libre association avec un Etat indépendant.
   12. Dans sa jurisprudence, la Cour a reconnu le principe et le droit des
peuples à disposer d’eux-mêmes tels qu’ils sont formulés dans la résolu-
tion 1514. Dans l’avis consultatif sur la Namibie 14, la Cour a renvoyé à la
résolution 1514 en parlant d’« étape importante » du développement du
droit international concernant les territoires non autonomes. Dans l’avis
consultatif sur le Sahara occidental 15, la Cour a qualiﬁé cette résolution
de « base du processus de décolonisation » et fait remarquer :
           « Le principe d’autodétermination en tant que droit des peuples et
        son application en vue de mettre ﬁn rapidement à toutes les situa-
        tions coloniales sont énoncés dans la résolution 1514 (XV) de l’As-
        semblée générale intitulée « Déclaration sur l’octroi de l’indépendance
        aux pays et aux peuples coloniaux ». » 16
  Dans l’avis consultatif relatif au Mur, la Cour a relevé que le principe
du droit des peuples à disposer d’eux-mêmes a été consacré dans la Charte
des Nations Unies et réaﬃrmé par la résolution 2625 (XXV) de l’Assem-
blée générale, selon laquelle « [t]out Etat a le devoir de s’abstenir de
recourir à toute mesure de coercition qui priverait de leur droit à l’auto-
détermination … les peuples mentionnés [dans ladite résolution] » 17.

   13. Il ne fait aucun doute que, en 1965, date à laquelle le Royaume-Uni
en sa qualité de puissance administrante a séparé l’archipel des Chagos de
Maurice, le droit inaliénable des pays et des peuples non autonomes à
l’autodétermination existait déjà en vertu du droit international coutu-
mier. Il s’agissait d’un droit naturel dont pouvaient légitimement jouir les
peuples mauriciens, y compris les Chagossiens, et qui pouvait s’exercer
sur l’ensemble de Maurice, comprise comme unité territoriale non auto-
nome indissociable. Il faut donc considérer que la préservation de l’inté-
   14 Conséquences juridiques pour les Etats de la présence continue de l’Afrique du Sud en
Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
avis consultatif, C.I.J. Recueil 1971, p. 31, par. 52.
   15 Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 32, par. 57.
   16 Ibid., p. 31, par. 55.
   17 Conséquences juridiques de l’édification d’un mur dans le territoire palestinien occupé,

avis consultatif, C.I.J. Recueil 2004 (I), p. 171-172, par. 88.

                                                                                         185

               séparation des chagos (op. ind. sebutinde)                 277

grité territoriale de Maurice, avant l’obtention de son indépendance,
faisait partie intégrante de son droit à l’autodétermination. Ce droit
emportait l’obligation correspondante pour le Royaume-Uni, en tant que
puissance administrante, de s’abstenir de toute mesure pouvant démem-
brer le territoire de Maurice ou empêcher ses peuples, y compris les
Chagossiens, d’exprimer et de mettre en œuvre, librement et authentique-
ment, leur volonté politique concernant l’avenir de la totalité de leur
territoire. Si le droit inaliénable des peuples à disposer d’eux-mêmes
constitue un jus cogens (norme impérative à laquelle il est impossible de
déroger), l’obligation correspondante incombant à la puissance
administrante est une obligation erga omnes (qui touche aux intérêts
fondamentaux de la communauté internationale). Cela m’amène à me
demander si la séparation, en 1965, de l’archipel des Chagos de
Maurice par le Royaume-Uni s’est eﬀectuée conformément au droit des
habitants à l’autodétermination.


  III. La séparation de l’archipel des Chagos du reste de Maurice
   par le Royaume-Uni en 1965 s’est-elle effectuée conformément
                   au droit à l’autodétermination ?

   14. Pour que la séparation de l’archipel des Chagos s’eﬀectue confor-
mément au droit à l’autodétermination, il aurait fallu qu’elle soit le fait de
la volonté libre et authentique des peuples mauriciens, y compris les Cha-
gossiens. Certains Etats qui ont participé à la présente procédure n’ont
pas manqué de souligner que Maurice avait cédé volontairement l’archi-
pel au Royaume-Uni (ou qu’elle avait, du moins, donné son assentiment
à sa séparation). Toutefois, la majorité des Etats rejette cette allégation et
maintient que la séparation n’a pas reçu le libre et authentique consente-
ment des habitants de Maurice. Par conséquent, il revient à la Cour
d’examiner avec précaution les faits qui ont mené à la séparation de l’ar-
chipel des Chagos aﬁn de déterminer si le libre et authentique consente-
ment des Mauriciens a été, ou non, obtenu avant la séparation. J’estime
que la Cour a négligé certains faits qui, selon moi, sont cruciaux pour
décider en la matière. Au paragraphe 172 de l’avis consultatif, la Cour
observe que, « lorsque le conseil des ministres a accepté en principe le
détachement de l’archipel des Chagos du territoire de Maurice, celle-ci
était, en tant que colonie, sous l’autorité du Royaume-Uni ». Citant un
rapport du Comité spécial des 24 qui fait remarquer que « la Constitution
actuelle de l’île Maurice … ne permet pas aux représentants de la popula-
tion d’exercer des pouvoirs législatifs ou exécutifs réels et [cette] autorité
est presque entièrement concentrée entre les mains du Gouvernement du
Royaume-Uni et de ses représentants », la Cour conclut qu’« il n’est pas
possible de parler d’un accord international lorsque l’une des parties, à
savoir Maurice, … était sous l’autorité de celui-ci ». J’estime que la
« volonté libre et authentique du peuple » n’a pas nécessairement été
méprisée du seul fait que, à l’époque où la séparation a été négociée,

                                                                          186

               séparation des chagos (op. ind. sebutinde)                  278

Maurice était une colonie sous l’autorité exécutive et législative du
Royaume-Uni, sa puissance administrante. Si c’était le cas, de nombreuses
anciennes colonies pourraient prétendre que, se trouvant dans des posi-
tions ﬁduciaires analogues, elles n’ont pas pu obtenir complètement leur
indépendance. Il y a des circonstances supplémentaires qui n’ont pas été
mentionnées dans l’avis consultatif, qui, considérées dans le contexte des
relations entre la puissance administrante et la colonie, invalident toute
expression de la volonté libre et authentique de Maurice à la séparation
de l’archipel des Chagos. Puisque l’avis omet ces circonstances, je vais les
présenter ici en détail.

                  a) Négociations entre le Royaume-Uni
                      et les Etats-Unis d’Amérique
   15. Dès le mois d’avril 1963, le département d’Etat des Etats-Unis a
proposé au Royaume-Uni d’entamer des discussions sur « l’utilisation
stratégique d’un certain nombre de petites îles sous contrôle britannique
dans l’océan Indien » (qui comprenaient Diego Garcia, administrée par
Maurice, et l’île d’Aldabra, administrée par les Seychelles) dans le but d’y
établir des installations de communications que les deux Etats inspecte-
raient ensemble. Les Etats-Unis auraient pu négocier l’acquisition et l’uti-
lisation de ces îles directement avec Maurice et les Seychelles, mais ils ont
préféré leur détachement et leur placement sous administration directe du
Royaume-Uni aﬁn de garantir la « sécurité des droits fonciers », d’échap-
per aux « pressions locales » et de mettre les îles à l’abri des « vicissitudes
économiques et politiques », tracas que la première possibilité pouvait
entraîner. De son côté, le Royaume-Uni, bien que conscient de disposer
de la pleine autorité constitutionnelle lui permettant de céder l’utilisation
de ces îles sans le consentement de Maurice, s’inquiétait des dommages
que sa réputation pourrait subir au sein de la communauté internationale
à une époque où le droit à l’autodétermination s’aﬃrmait irrémédiable-
ment sous l’impulsion de l’Organisation des Nations Unies. Pour cette
raison, il souhaitait à tout prix obtenir le consentement préalable des
ministres mauriciens ou, du moins, leur assentiment à la séparation.
Cependant, comme il ne souhaitait pas que les habitants de Maurice et
des Seychelles apprennent le rôle que jouaient les Etats-Unis dans cette
séparation, le Royaume-Uni a considéré que la meilleure façon de procé-
der était de les mettre devant le fait accompli et de ne les « informer qu’en
temps utile et en termes généraux de la proposition de détachement des
îles ». Les Etats-Unis et le Royaume-Uni ont procédé à une inspection
conjointe des îles en juillet et en août 1964 aﬁn de déterminer quelles
seraient les conséquences sur la population civile de leur acquisition à des
ﬁns militaires. Les représentants du Royaume-Uni étaient d’avis qu’il
n’existait « aucun obstacle insurmontable à l’expulsion, à la réinstallation
et au réemploi de la population civile des îles destinées à une utilisation
militaire ». Le rapport Newton montre que le Royaume-Uni savait très
bien que les ministres mauriciens étaient susceptibles de rejeter la propo-

                                                                           187

               séparation des chagos (op. ind. sebutinde)                   279

sition s’ils prenaient connaissance des véritables implications de la sépara-
tion, à savoir la perte de débouchés commerciaux et de possibilités
d’emploi. Enﬁn, pour éviter d’attirer trop l’attention de la communauté
internationale, le Royaume-Uni et les Etats-Unis ont convenu d’eﬀectuer
le détachement de toutes les îles en une seule fois, plutôt que de « tenter le
diable une deuxième fois ».
   16. En mars 1965, le bruit de la séparation imminente de l’archipel des
Chagos de Maurice s’était répandu dans la communauté internationale et
commençait à recueillir de nombreuses « réactions défavorables de la part
des Etats d’Afrique et d’Asie, de l’Organisation des Nations Unies et de
la Conférence au sommet des chefs d’Etat et de gouvernement des pays
non alignés, réunie cette année-là au Caire ». Cela n’a pas entamé la déter-
mination du Royaume-Uni et des Etats-Unis, qui ont mis à exécution la
séparation des îles et la construction d’une base militaire sur l’une d’entre
elles, sans se soucier des conséquences juridiques ou politiques. Un autre
aspect qui exigeait le plus « grand secret » était la compensation ﬁnancière
oﬀerte aux Mauriciens en échange de la perte de leur territoire. Ainsi, au
moment même où le Royaume-Uni négociait avec les Mauriciens, cette
puissance administrante avait déjà pris les dispositions juridiques et admi-
nistratives, en consultation avec les Etats-Unis — mais sans en informer
les principaux intéressés —, pour détacher les îles de l’océan Indien à des
ﬁns militaires en créant une nouvelle colonie (le Territoire britannique de
l’océan Indien). Le dépôt de l’indemnisation sur un fond avait également
déjà été décidé, même si le montant de celle-ci n’avait encore fait l’objet
d’aucun accord.

                   b) Négociations entre le Royaume-Uni
                            et les Mauriciens
   17. Les négociations entre les Etats-Unis et le Royaume-Uni à propos
de la séparation des îles avaient eu lieu environ deux ans auparavant,
mais ce n’est qu’en juillet 1965 que la question a été présentée formelle-
ment, pour la première fois, au conseil des ministres de Maurice. Celui-ci
s’est montré unanimement opposé au détachement de l’archipel et a pro-
posé d’accorder, à la place, un bail de 99 ans au Royaume-Uni ou aux
Etats-Unis sur les îles. Les Mauriciens se sont également inquiétés de la
protection de leurs droits de pêche, ainsi que de leurs droits sur la culture
du sol et sur l’exploitation du sous-sol. Ils pensaient que leur peuple
continuerait à vivre sur les îles une fois la base militaire installée. Ce qu’ils
ne savaient pas, c’est que le Royaume-Uni et les Etats-Unis avaient déjà
rejeté la possibilité de la présence de Mauriciens sur les îles concernées,
car elle était jugée incompatible avec les ﬁns militaires envisagées. Les
Mauriciens ont même proposé de mener des négociations tripartites avec
les deux grandes puissances, qui n’ont pas voulu en entendre parler. Le
Royaume-Uni a fait clairement savoir qu’il trouvait « extrêmement pro-
blématique » la proposition de bail et que l’acceptation par les Mauriciens
du détachement « était le seul arrangement acceptable ». Cette impasse a

                                                                             188

              séparation des chagos (op. ind. sebutinde)                 280

été à l’origine de la fameuse conférence constitutionnelle, qui s’est tenue à
Londres du 7 au 24 septembre 1965. Le Gouvernement britannique a
organisé cette conférence de telle façon qu’« indépendance » et « accepta-
tion du détachement » ne puissent être séparées dans l’« accord global
ﬁnal ». A ce stade, il semble opportun de rappeler que la résolu-
tion 1514 (XV), adoptée à peine quatre ans auparavant, avait expressé-
ment prévenu que « [t]oute tentative visant à détruire partiellement ou
totalement l’unité nationale et l’intégrité territoriale d’un pays est incom-
patible avec les buts et les principes de la Charte des Nations Unies ».
C’est pourquoi, même si le détachement a eu lieu trois ans avant l’indé-
pendance de Maurice, les intéressés savaient pertinemment qu’ils étaient
inextricablement liés et que la séparation proposée irait à l’encontre des
dispositions de la Charte et de la résolution 1514.

                c) La conférence constitutionnelle de 1965
   18. Une semaine avant le début de la conférence constitutionnelle, le
premier ministre britannique précisa à son secrétaire aux colonies qu’il
était hors de question que la « position du Royaume-Uni concernant le
détachement des îles soit remise en cause » pendant la conférence. Celle-ci,
qui a réuni les délégués mauriciens et les autorités coloniales britanniques,
s’est tenue avec en toile de fond a) l’incertitude sur ce que le Royaume-Uni
était prêt à accorder à Maurice compte tenu du désaccord sur la sépara-
tion de l’archipel des Chagos ; b) une détermination irréversible de la part
du Royaume-Uni à séparer, à tout prix, l’archipel des Chagos ; c) l’oppo-
sition des ministres mauriciens au détachement ; et d) l’insistance du
secrétaire aux colonies pour obtenir le consentement ou l’assentiment des
ministres mauriciens au détachement aﬁn de protéger le Royaume-Uni
des critiques aux niveaux national et international. Finalement, la déléga-
tion mauricienne a cru que le Royaume-Uni, en tant que puissance admi-
nistrante, possédait l’autorité législative et exécutive pour accorder ou
refuser son indépendance à Maurice. La ligne de conduite du Royaume-Uni
était la suivante : « s’il s’avérait impossible d’obtenir l’assentiment de
Maurice, on aurait recours … au détachement forcé et au versement
d’une indemnisation dans un fonds ».
   19. Pour tenter de sortir de cette impasse, le Colonial Oﬃce organisa,
parallèlement à la conférence constitutionnelle, une sorte de conférence
consacrée exclusivement à la séparation de l’archipel. A cette réunion pri-
vée ont participé le gouverneur Rennie, le premier Ramgoolan, trois diri-
geants de partis politiques mauriciens et un important ministre mauricien
indépendant. Deux autres rencontres entre Greenwood, Rennie et Ram-
goolam avaient déjà eu lieu, les 13 et 20 septembre 1965, sans qu’aucun
accord ne soit trouvé. Les Britanniques ont rejeté l’oﬀre d’un bail de
99 ans et insisté sur le détachement forcé des îles compensé par une
indemnisation. Finalement, un jour avant la ﬁn de la conférence constitu-
tionnelle, le 23 septembre 1965, une rencontre privée entre sir Ramgoo-
lam (sans ses ministres) et le premier ministre Harold Wilson a été

                                                                         189

              séparation des chagos (op. ind. sebutinde)                 281

organisée au 10 Downing Street. L’objectif de cette réunion était clair :
« faire peur [à Ramgoolam] avec un espoir, l’indépendance, et lui faire
comprendre que, s’il ne se montre pas raisonnable en ce qui concerne le
détachement de l’archipel des Chagos, il ne l’obtiendra pas ». Lors de
cette réunion, le premier Ramgoolam a cédé et accordé le détachement,
« en principe », en échange de l’indépendance de son pays. Des années
après l’indépendance de Maurice sans l’archipel des Chagos, sir Ramgoo-
lam a confessé qu’il avait « accepté » le détachement parce qu’il avait le
sentiment d’« avoir un nœud autour du cou ». Il ne pouvait pas « dire
non …, sinon le nœud se serait resserré ».

                 d) Les engagements de Lancaster House
   20. La troisième et dernière rencontre privée entre les ministres mauri-
ciens et le secrétaire aux colonies Greenwood concernant les questions de
défense a eu lieu quelques heures à peine après la rencontre du premier
Ramgoolam avec le premier ministre Wilson. Une fois encore, le secré-
taire Greenwood n’a pas manqué de faire pression sur les Mauriciens en
leur déclarant qu’il devait informer ses collègues à 16 heures du résultat
de ses discussions avec eux à propos du détachement de l’archipel et que,
pour cette raison, il souhaitait vivement qu’une décision soit prise lors de
la présente réunion. Greenwood n’a pas caché que le détachement forcé
par décret en conseil était sans doute la seule possibilité de repli. Lors de
cette rencontre, le premier Ramgoolam, qui s’est peu exprimé, a essayé
une dernière fois de rejeter le détachement et de proposer un bail à la
place, mais il a été rapidement remis à sa place. Un ensemble complexe de
conditions pour le détachement a ensuite été dicté. Un grand nombre de
ces conditions étaient inutiles puisque les Mauriciens ne seraient jamais
autorisés à se rendre sur les îles une fois la base militaire construite. Il
était toutefois important pour le Royaume-Uni et les Etats-Unis que le
détachement paraisse avoir été accepté par une majorité, voire la totalité,
des ministres mauriciens, et c’est exactement le scénario qu’ils présente-
raient ensuite dans les réunions internationales.
   21. Compte tenu des événements que nous venons de décrire, selon les-
quels les Mauriciens auraient donné leur consentement ou assentiment au
détachement, et qui ont été rendus possibles par l’inégalité des rapports
entre le Royaume-Uni et Maurice, on ne peut prétendre que le peuple
mauricien a exprimé sa volonté libre et authentique lors de la cession de
l’archipel des Chagos au Royaume-Uni, avant d’obtenir son indépen-
dance. Par conséquent, la séparation, en 1965, de l’archipel des Chagos de
Maurice par le Royaume-Uni s’est eﬀectuée en violation du droit des
Mauriciens à l’autodétermination dans la mesure où elle prévoyait que
Maurice obtiendrait l’indépendance, mais amputée d’une partie de son
territoire. Ce détachement contrevient aussi bien à la résolution 1514 (XV)
qu’aux dispositions de la Charte. C’est précisément dans ce contexte que
l’Assemblée générale a adopté un certain nombre de résolutions supplé-
mentaires invitant à appliquer la résolution 1514.

                                                                         190

                séparation des chagos (op. ind. sebutinde)                  282

IV. Le processus de décolonisation a-t-il été validement mené à bien
        en 1968, lorsque Maurice a obtenu son indépendance
                     sans l’archipel des Chagos ?

   22. Comme nous l’avons déjà montré, Maurice a obtenu son indépen-
dance trois ans après le détachement de l’archipel des Chagos, mais le
Royaume-Uni avait fait en sorte que les négociations sur le détachement
ne puissent être dissociées de celles concernant l’indépendance. Inutile de
préciser que le détachement de l’archipel des Chagos de Maurice et l’ex-
pulsion des Chagossiens de leurs îles ont causé un tollé international. Bien
entendu, Maurice a, la première, exprimé son mécontentement à cet
égard. Elle a été suivie par l’Organisation des Nations Unies et d’impor-
tantes organisations internationales telles que l’Organisation de l’unité
africaine ; l’Union africaine ; le Mouvement des pays non alignés ; le
Groupe des 77 et la Chine ; le Groupe des Etats d’Afrique, des Caraïbes
et du Paciﬁque, et le Sommet Amérique du Sud-Afrique. Lorsque Mau-
rice a accédé à l’indépendance, sir Ramgoolam est devenu son premier
ministre, mais son gouvernement a été vivement critiqué au sujet du déta-
chement. En réponse, sir Ramgoolam a fait part de son inébranlable
volonté de travailler à la restitution de l’archipel par le Royaume-Uni en
usant de tous les moyens à la disposition d’une « patiente diplomatie aussi
bien bilatérale qu’internationale ».
   23. L’Assemblée générale des Nations Unies a réagi immédiatement en
adoptant la résolution 2066 (XX) du 16 décembre 1965, qui traitait spéci-
ﬁquement de Maurice et dans laquelle elle invitait le Royaume-Uni à
prendre non seulement toutes les mesures qui s’imposaient pour appliquer
la résolution 1514 (XV), mais l’exhortait également « à ne prendre aucune
mesure qui démembrerait le territoire de l’île Maurice et violerait son
intégrité territoriale » 18. On peut soutenir que, jusqu’au jour de l’indépen-
dance de Maurice, il était juridiquement possible pour le Royaume-Uni
de rétrocéder l’archipel à Maurice, mais l’Organisation des Nations Unies
se berçait d’illusions si elle espérait qu’il le ferait. D’autres résolutions ont
ensuite été adoptées, le 20 décembre 1966 19 et le 19 décembre 1967 20,
enjoignant le Royaume-Uni et d’autres puissances coloniales à appliquer
la résolution 1514. Dans le cas de Maurice, ces exhortations n’ont pas été
entendues. Non seulement Maurice a obtenu son indépendance sans l’ar-
chipel des Chagos, qui, à cette date, faisait déjà partie d’une nouvelle
colonie britannique (le Territoire britannique de l’océan Indien ou
« BIOT »), mais la totalité de la population des îles a, en outre, été expul-
sée et interdite de retour.
   24. Pour répondre à la question IV, le processus de décolonisation de
Maurice n’a pas été validement mené à bien en 1968, au moment de l’ob-
tention de son indépendance, car une partie de son territoire (l’archipel

  18 Résolution 2066 (XX) de l’Assemblée générale, par. 3-4.
  19 Résolution 2232 (XXI) de l’Assemblée générale.
  20 Résolution 2357 (XXII) de l’Assemblée générale.



                                                                             191

               séparation des chagos (op. ind. sebutinde)                  283

des Chagos) restait sous domination étrangère et l’est encore aujourd’hui.
Pour que la décolonisation soit menée à bien, le peuple de Maurice, y
compris les Chagossiens, aurait dû pouvoir exercer son droit à l’auto-
détermination sur l’ensemble de son territoire. Ce qui m’amène à la
question suivante où j’examine plus précisément les conséquences en
droit international du maintien du BIOT sous l’administration du
Royaume-Uni.

      V. Quelles sont les conséquences en droit international
               du maintien de l’archipel des Chagos
              sous l’administration du Royaume-Uni ?

   25. La Cour fait allusion au « droit à l’autodétermination [comme] étant
une obligation erga omnes », mais seulement au paragraphe 180. Elle refuse
toutefois de reconnaître que le droit à l’autodétermination s’est développé
en norme impérative du droit international (jus cogens), à laquelle il est
impossible de déroger et dont la violation a des conséquences tant pour la
puissance administrante concernée que pour l’ensemble des Etats. La
controverse juridique présentée à la Cour par l’Assemblée générale met
directement en jeu la règle de l’intégrité territoriale dans le contexte de la
décolonisation. Il incombe, par conséquent, à la Cour de déterminer cor-
rectement le contenu et la nature de cette règle si elle souhaite lui prêter au
mieux assistance. En refusant de reconnaître le caractère impératif de la
règle en question, la Cour ne s’est pas, selon moi, suﬃsamment penchée
sur les conséquences pour les Etats tiers du maintien de l’archipel des Cha-
gos sous l’administration du Royaume-Uni. Il s’agit d’un recul regrettable
par rapport à des explications plus complètes et profondes du droit à
l’autodétermination proposées par la Cour dans des avis précédents.
   26. Je commencerai dans la section a) par rappeler la nature des
normes impératives et les conséquences découlant de leur violation. Dans
la section b), je montrerai que, dans le contexte de la décolonisation, le
droit à l’autodétermination, y compris sa composante relative à l’intégrité
territoriale, s’est développé en une norme impérative de droit internatio-
nal. Dans la section c), j’expliquerai pourquoi la violation de l’intégrité
territoriale de Maurice par le Royaume-Uni pendant le processus de
décolonisation équivaut à une violation grave d’une norme impérative.
Finalement, dans la section d), j’examinerai les conséquences pour les
Etats tiers de cette violation grave.

             a) Normes impératives et conséquences découlant
                            de la violation
   27. Les normes impératives occupent une position élevée dans la hié-
rarchie du droit international coutumier. Aux termes de l’article 53 de la
convention de Vienne sur le droit des traités de 1969 (ci-après la « conven-
tion de Vienne »), une norme impérative « est une norme acceptée et recon-
nue par la communauté internationale des Etats dans son ensemble en tant

                                                                           192

                  séparation des chagos (op. ind. sebutinde)                             284

que norme à laquelle aucune dérogation n’est permise ». La Cour a expres-
sément reconnu la suprématie des normes impératives dans l’ordre juri-
dique international et a fait valoir que les interdictions portant sur le
génocide et la torture constituent des normes de caractère impératif 21.
  28. Le caractère impératif d’une norme a des conséquences impor-
tantes, la principale étant l’impossibilité d’y déroger, comme nous l’avons
vu à l’article 53 de la convention de Vienne. La même convention traite,
dans ses articles 53 et 64, de la nullité des traités qui entrent en conﬂit
avec une norme impérative, du fait, justement, de l’impossibilité de déro-
ger à celle-ci. Aux termes de l’article 53, en eﬀet, « [e]st nul tout traité qui,
au moment de sa conclusion, est en conﬂit avec une norme impérative du
droit international général ». L’article 64 prévoit, quant à lui, que, « [s]i
une nouvelle norme impérative du droit international général survient,
tout traité existant qui est en conﬂit avec cette norme devient nul et prend
ﬁn ». Ces normes sont désormais intégrées au droit international coutu-
mier. La pratique des Etats l’a maintes fois conﬁrmé et nombre de traités
ont été annulés pour cette raison 22.
  29. Ce n’est pas tout : la violation grave d’une norme impérative de
droit international entraîne des conséquences importantes pour l’en-
semble des Etats. Comme le déﬁnit l’article 41 des articles sur la respon-
sabilité de l’Etat pour fait internationalement illicite de la Commission du
droit international :
a) Les Etats doivent coopérer pour mettre ﬁn, par des moyens licites, à
   toute violation grave au sens de l’article 40.
b) Aucun Etat ne doit reconnaître comme licite une situation créée par
   une violation grave au sens de l’article 40, ni prêter aide ou assistance
   au maintien de cette situation.
Ces normes ont aussi été largement intégrées dans la pratique des Etats et
l’opinio juris, deux des piliers du droit international coutumier 23.

   21 Voir, par exemple, Application de la convention pour la prévention et la répression
du crime de génocide (Croatie c. Serbie), arrêt, C.I.J. Recueil 2015 (I), p. 47, par. 87
(reconnaissant le caractère impératif de l’interdiction du génocide) ; Activités armées
sur le territoire du Congo (nouvelle requête : 2002) (République démocratique du Congo
c. Rwanda), compétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 31-32, par. 64 (idem) ;
Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), arrêt,
C.I.J. Recueil 2012 (II), p. 457, par. 99 (reconnaissant le caractère impératif de l’inter-
diction de la torture). Voir Conformité au droit international de la déclaration unilatérale
d’indépendance relative au Kosovo, avis consultatif, C.I.J. Recueil 2010 (II), p. 437, par. 81
(suggérant que l’interdiction de l’emploi de la force est une norme impérative).
   22 Troisième rapport sur les normes impératives du droit international général (jus
cogens) présenté par Dire Tladi, rapporteur spécial, Assemblée générale des Nations Unies,
Commission du droit international, soixante-dixième session, doc. A/CN.4/714, p. 12-14,
par. 31.
   23 Ibid., p. 39, par. 99. Voir également Cour interaméricaine des droits de l’homme

(CIADH), La Cantuta c. Pérou, fond, réparations, frais, jugement du 29 novembre 2006,
par. 160.

                                                                                         193

                  séparation des chagos (op. ind. sebutinde)                             285

             b) Caractère impératif du droit à l’autodétermination
   30. Le droit inaliénable à l’autodétermination trône sans conteste au
faîte de l’édiﬁce juridique international. Il apparaît au paragraphe 2 de
l’article premier de la Charte comme l’un des buts et principes des
Nations Unies. Ce droit est déﬁni comme une norme impérative depuis si
longtemps qu’il est impossible de l’ignorer. Des juristes éminents, dont
des membres actuels et passés de la présente Cour, ont reconnu le carac-
tère impératif du droit à l’autodétermination 24. Il a également été reconnu
comme tel par des cours et des tribunaux 25, des rapporteurs spéciaux de
l’Organisation des Nations Unies 26, des membres de la CDI 27 et par la
CDI elle-même 28. En 1964, quand la Sixième Commission de l’Assemblée
générale a examiné le projet d’articles sur le droit des traités élaboré par
la CDI, tous les Etats ont reconnu que le droit à l’autodétermination était
une norme impérative, sauf un 29. Ces instruments et cette reconnaissance
prouvent, sans qu’aucun doute soit permis, que le droit des peuples à
disposer d’eux-mêmes est une règle qui revêt une importance particulière
dans l’ordre juridique international.
   31. Selon moi, la Cour aurait dû expressément reconnaître que, dans le
contexte de la décolonisation, la règle exigeant le respect de l’intégrité terri-
toriale d’une unité d’autodétermination est désormais une norme impéra-
   24 Voir, par exemple, Conséquences juridiques pour les Etats de la présence continue de

l’Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, avis consultatif, C.I.J. Recueil 1971, opinion individuelle de M. le juge
Ammoun, p. 89-90, par. 12 ; James Crawford, The Creation of States in International Law,
2007, p. 101 ; M. Bedjaoui, dans J.-P. Cot et A. Pellet (dir. publ.), La Charte des Nations
Unies, 2e éd., 1991, p. 1082-1083 ; John Dugard, International Law : A South African Pers-
pective, 1994, p. 76.
   25 Voir, par exemple CIADH, La Cantuta c. Pérou, fond, réparations, frais,

jugement du 29 novembre 2006, par. 160 ; voir aﬀaire de la Délimitation de la
frontière maritime entre la Guinée-Bissau et le Sénégal, Nations Unies, Recueil
des sentences arbitrales (1989), vol. XX, partie II, p. 135-136, par. 40-43 ; note
no 78/2016 de la mission permanente de la République fédérale d’Allemagne en
réponse au rapport de la CDI à sa soixante-septième session (2015) (A/70/10), p. 2.
    26 Nations Unies, The Right to Self-Determination, étude préparée par Héctor Gros

Espiell, rapporteur spécial de la sous-commission contre les mesures discriminatoires et de
la protection des minorités, doc. E/CN.4/Sub.2/405/Rev.1 (1980), p. 11, par. 71-87.
    27 Rapport de la Commission du droit international sur les travaux de sa quinzième

session, 6 mai-12 juillet 1963, Nations Unies, Documents officiels de l’Assemblée géné-
rale, dix-huitième session, supplément no 9, doc. A/5509 (A/CN.4/163), p. 198-199, par. 3 ;
Rapport de la Commission du droit international sur les travaux de sa dix-huitième session,
4 mai-19 juillet 1966, Nations Unies, Documents officiels de l’Assemblée générale, vingt et
unième session, supplément no 9, doc. A/6309/Rev.1 (A/CN.4/191), p. 248, par. 3.
    28 Rapport de la Commission du droit international sur les travaux de sa cinquante-

troisième session, 23 avril-1er juin et 2 juillet-10 août 2001, Nations Unies, Documents
officiels de l’Assemblée générale, cinquante-sixième session, supplément no 10, doc. A/56/10,
p. 85, par. 5.
    29 Nations Unies, The Right to Self-Determination, étude préparée par Héctor Gros

Espiell, rapporteur spécial de la sous-commission contre les mesures discriminatoires et de
la protection des minorités, doc. E/CN.4/Sub.2/405/Rev.1 (1980), p. 11, par. 71-72.

                                                                                         194

                  séparation des chagos (op. ind. sebutinde)                             286

tive. C’est un aspect essentiel de l’exercice du droit à l’autodétermination.
Toute dérogation à cette règle au cours d’un processus de décolonisation
permettrait à la puissance coloniale concernée de prolonger indéﬁniment sa
domination, ce qui rendrait complètement vain le principe du droit à l’auto-
détermination.
   32. La pratique des Etats prouve que, dans le contexte de la décoloni-
sation, c’est la totalité du territoire colonial qui constitue l’unité d’auto-
détermination. Cela a été, avec l’adoption de la résolution 1514, la
position systématique de l’Assemblée générale. En quelques rares occa-
sions, la communauté internationale a fait exception à cette pratique en
reconnaissant que le peuple concerné aux ﬁns de l’autodétermination ne
correspondait pas au tracé des frontières coloniales. Cependant, ces
exceptions découlaient directement de la volonté libre et authentique des
peuples concernés et ne constituaient en aucun cas une dérogation à leur
droit inaliénable à l’autodétermination. Ainsi, dans le Cameroun sous
administration britannique et au Ruanda-Urundi, les puissances colo-
niales ont, lors de leurs processus de décolonisation respectifs, accordé
dans chaque cas aux deux unités d’autodétermination comprises dans les
frontières coloniales le droit d’exprimer séparément leur volonté quant à
leur futur statut politique.
   33. En ce qui concerne le Ruanda-Urundi, la Commission des
Nations Unies chargée de veiller à la « réconciliation des diﬀérentes fac-
tions politiques dans le territoire » 30 a été « forcée de reconnaître la regret-
table division du territoire » en fonction des pratiques religieuses 31. La
Quatrième Commission a reconnu l’existence de deux peuples distincts
souhaitant accéder à l’indépendance dans deux Etats distincts 32. Dans sa
résolution 1746 (XVI), l’Assemblée générale a accepté la légitimité d’une
décolonisation dans ces conditions et déclaré que le Ruanda-Urundi
deviendrait, le 1er juillet 1962, deux Etats indépendants et souverains, le
Rwanda et le Burundi. La communauté internationale a alors reconnu la
légitimité du processus de décolonisation, et les deux nouveaux Etats ont
été admis comme Membres des Nations Unies peu de temps après.
   34. Dans le cas du Cameroun sous administration britannique, le
Royaume-Uni administrait le nord du territoire comme une région du
Nigéria et le sud en tant qu’unité distincte. En 1958, la mission de visite
des Nations Unies dans le Cameroun sous administration britannique a
fait remarquer que la partie septentrionale montrait de fortes aﬃnités
avec le peuple du Nigéria du Nord alors que la partie méridionale se sen-
tait plus proche du peuple du Cameroun sous administration française 33.

   30 Résolution 1743 de l’Assemblée générale, par. 3 a).
   31 Nations Unies, Rapport de la Commission des Nations Unies pour le Ruanda-
Urundi, doc. A/5126, p. 91, par. 319.
   32 Assemblée générale, seizième session, Quatrième Commission, 1305e réunion, p. 904,

par. 14.
   33 Mission de visite des Nations Unies dans les territoires sous tutelle de l’Afrique occi-

dentale (1958) : Rapport sur le territoire sous tutelle du Cameroun sous administration
britannique, Nations Unies, doc. T/1426 (1959), p. 16, par. 16.

                                                                                         195

                  séparation des chagos (op. ind. sebutinde)                        287

Elle a, par conséquent, formulé la recommandation suivante : « les vœux
des populations septentrionales et méridionales du territoire sous tutelle
doivent être déterminés séparément » 34. Conformément à la recommanda-
tion de la mission de visite, l’Assemblée générale, dans la résolution 1350
(XIII), a recommandé « des plébiscites séparés dans la partie septentrio-
nale et dans la partie méridionale du Cameroun sous administration du
Royaume-Uni » 35. Lors du plébiscite organisé en 1959 dans la région sep-
tentrionale, qui donnait le choix entre rejoindre le Nigéria ou reporter la
décision, une majorité des personnes concernées ont voté en faveur du
report 36. Lors du plébiscite organisé en 1961 dans la région méridionale,
qui donnait le choix entre rejoindre le Nigéria ou rejoindre le Cameroun,
la majorité a choisi de faire partie du Cameroun 37. Dans le second plébis-
cite organisé la même année dans la région septentrionale, qui donnait le
même choix, la majorité a alors choisi de faire partie du Nigéria 38.
A nouveau, l’Assemblée générale a entériné le résultat des plébiscites
comme étant l’expression légitime de la volonté libre et authentique des
peuples concernés 39.
   35. Les processus de décolonisation au Ruanda-Urundi et dans le
Cameroun sous administration britannique ne dérogent pas à la règle pré-
vue pour protéger l’intégrité territoriale d’une unité d’autodétermination,
ils dérogent au principe de l’uti possidetis. Dans l’aﬀaire relative au Diffé-
rend frontalier, la Cour a précisé le principe de l’uti possidetis de la façon
suivante :
           « [S]ous son aspect essentiel, ce principe vise, avant tout, à assurer
        le respect des limites territoriales au moment de l’accession à l’indé-
        pendance. Ces limites territoriales pouvaient n’être que des délimita-
        tions entre divisions administratives ou colonies, relevant toutes de la
        même souveraineté. Dans cette hypothèse, l’application du principe
        de l’uti possidetis emportait la transformation de limites administra-
        tives en frontières internationales proprement dites… En tant que
        principe érigeant en frontières internationales d’anciennes délimita-
        tions administratives établies pendant l’époque coloniale, l’uti possi-
        detis est donc un principe d’ordre général nécessairement lié à la
        décolonisation où qu’elle se produise. » 40
   36. C’est pourquoi l’uti possidetis est, à juste titre, compris comme un
moyen d’identiﬁer l’unité d’autodétermination en contexte de décolonisa-
tion. C’est une doctrine qui entretient des rapports avec la composante
relative à l’intégrité territoriale du droit à l’autodétermination, mais qui

   34 Nations Unies, doc. T/1426 (1959), p. 79, par. 170.
   35 Résolution 1350 (XIII) de l’Assemblée générale, par. 1.
   36 Ibid., par. 2.
   37 Résolution 1352 (XIV) de l’Assemblée générale, par. 2.
   38 Résolution 1473 (XIV) de l’Assemblée générale, par. 3.
   39 Résolution 1608 (XV) de l’Assemblée générale, par. 2.
   40 Différend frontalier (Burkina Faso/République du Mali), arrêt, C.I.J. Recueil 1986,

p. 566, par. 23.

                                                                                    196

                  séparation des chagos (op. ind. sebutinde)                             288

s’en distingue nettement. Cette composante garantit l’intégrité territoriale
d’un pays ou d’une unité d’autodétermination, mais pas nécessairement
l’intégrité des frontières coloniales en tant que telles. Néanmoins, la Cour
n’a jamais suggéré que l’uti possidetis, à la diﬀérence du droit à l’auto-
détermination, pouvait constituer une norme impérative de droit inter-
national.
   37. A l’inverse, la Cour a souvent fait allusion au caractère impératif
de la règle protégeant l’intégrité territoriale d’une unité d’auto-
détermination dans les aﬀaires où cet aspect du droit à l’autodétermi-
nation était pertinent. L’avis consultatif sur la Namibie traitait de la
violation de l’intégrité territoriale de la Namibie par l’Afrique du Sud,
en infraction à la résolution 2145 (XXI) de l’Assemblée générale
mettant ﬁn au mandat pour le Sud-Ouest africain. La Cour a suggéré
dans cet avis que le droit à l’autodétermination possédait un caractère
impératif dans ce contexte et a précisé que tous les Etats étaient tenus
par l’obligation de non-reconnaissance découlant non seulement de la
résolution 276 du Conseil de sécurité, mais également du droit inter-
national général 41.
   38. Dans Timor oriental, une aﬀaire traitant également de l’intégrité
territoriale et de l’autodétermination dans le contexte de la décolonisa-
tion, la Cour a contribué de façon décisive à la compréhension du droit
international en faisant remarquer que le « droit des peuples à disposer
d’eux-mêmes, tel qu’il s’est développé à partir de la Charte et de la pra-
tique de l’Organisation des Nations Unies, est un droit opposable erga
omnes » 42. Elle a également évoqué le caractère impératif de la règle pro-
tégeant l’intégrité territoriale d’une unité d’autodétermination en décri-
vant l’autodétermination dans ce contexte comme « l’un des principes
essentiels du droit international contemporain » 43.
   39. Dans Edification d’un mur, la Cour a reconnu que l’édiﬁcation d’un
mur par Israël et les colonies de peuplement israéliennes dans le territoire
palestinien occupé pouvaient porter atteinte à l’intégrité territoriale de
l’unité d’autodétermination palestinienne en « cré[a]nt sur le terrain un
« fait accompli » qui pourrait … devenir permanent » 44. La Cour n’y a
certes pas expressément soutenu que le droit à l’autodétermination est
une norme impérative, mais elle a sous-entendu que ce droit occupait une
position élevée dans la hiérarchie des normes juridiques internationales en
soulignant sa « nature et [son] importance » 45. Par conséquent, la Cour a
conclu que la violation du droit du peuple palestinien à l’autodétermina-

   41 Conséquences juridiques pour les Etats de la présence continue de l’Afrique du Sud en
Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
avis consultatif, C.I.J. Recueil 1971, p. 54-55, par. 119-121.
   42 Timor oriental (Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 102, par. 29.


   43 Ibid.
   44 Conséquences juridiques de l’édification d’un mur dans le territoire palestinien occupé,
avis consultatif, C.I.J. Recueil 2004 (I), p. 184, par. 121.
   45 Ibid., p. 200, par. 159.



                                                                                         197

                  séparation des chagos (op. ind. sebutinde)               289

tion entraînait les mêmes conséquences que la violation d’une norme
impérative et a formulé cette conclusion en des termes remarquablement
similaires à ceux de l’article 41 des articles sur la responsabilité de l’Etat
pour fait internationalement illicite :
          « Vu la nature et l’importance des droits et obligations en cause, la
       Cour est d’avis que tous les Etats sont dans l’obligation de ne pas
       reconnaître la situation illicite découlant de la construction du mur
       dans le territoire palestinien occupé, y compris à l’intérieur et sur le
       pourtour de Jérusalem-Est. Ils sont également dans l’obligation de ne
       pas prêter aide ou assistance au maintien de la situation créée par
       cette construction. Il appartient par ailleurs à tous les Etats de veil-
       ler, dans le respect de la Charte des Nations Unies et du droit inter-
       national, à ce qu’il soit mis ﬁn aux entraves, résultant de la
       construction du mur, à l’exercice par le peuple palestinien de son
       droit à l’autodétermination. » 46
   40. Il faut voir dans ces aﬀaires la conﬁrmation que la majorité des
Etats reconnaît l’impossibilité de déroger à la règle du respect de l’inté-
grité territoriale d’une unité d’autodétermination dans le contexte de la
décolonisation. Ce principe est sous-entendu dans le troisième principe de
la Charte de l’Atlantique en 1941, il est reconnu dans le communiqué
ﬁnal de la conférence de Bandung de 1955, déclaré partie intégrante du
droit international coutumier au paragraphe 6 de la résolution 1514 (XV)
de l’Assemblée générale, conﬁrmé dans les résolutions 2625 (XV) de 1960
et 1654 (XVI) de 1961, et réaﬃrmé dans la Charte de l’Organisation de
l’Union africaine en 1963. Comme l’avis consultatif d’aujourd’hui le
conﬁrme, il est inscrit au paragraphe 2 de l’article premier ainsi qu’aux
articles 55 et 73 de la Charte des Nations Unies. Actuellement, il n’existe
aucun Etat à travers le monde qui n’a pas signé un instrument juridique
international protégeant l’intégrité territoriale d’une unité d’autodétermi-
nation pendant le processus de décolonisation.
   41. La constante opposition de la communauté internationale à tout
acte portant atteinte à l’intégrité territoriale pendant le processus de déco-
lonisation s’est manifestée très tôt dans la pratique de l’Organisation des
Nations Unies. Lors de sa toute première session, l’Assemblée générale a
adopté la résolution 65 (I) rejetant la proposition de l’Afrique du Sud
d’annexer le Sud-Ouest africain. En 1966, la résolution 2145 (XXI) a mis
ﬁn au mandat de l’Afrique du Sud sur le Sud-Ouest africain en déclarant
qu’elle avait manqué à ses obligations dans ce cadre. En 1966, la résolu-
tion 2325 (XXII), que l’Assemblée générale a adoptée en réaction à la
présence sud-africaine dans le Sud-Ouest africain, nous intéresse tout par-
ticulièrement. Elle enjoignait à tous les Etats Membres de coopérer pour
mettre ﬁn à la violation ﬂagrante de l’intégrité territoriale du Sud-Ouest
africain par l’Afrique du Sud 47. L’Assemblée générale a renouvelé cet

  46   C.I.J. Recueil 2004 (I), p. 200, par. 159.
  47   Résolution 2325 (XXII) de l’Assemblée générale, par. 4 et 6.

                                                                           198

                  séparation des chagos (op. ind. sebutinde)                                290

appel dans la résolution 2372 (XXII) de 1968 et invoqué, en outre, l’obli-
gation de non-reconnaissance en demandant « à tous les Etats de s’abstenir
de toutes relations … qui auraient pour eﬀet de perpétuer l’occupation illé-
gale de la Namibie par l’Afrique du Sud ». Ces obligations ont été honorées
par la quasi-totalité des Etats et, ﬁnalement, le Sud-Ouest africain est
devenu l’Etat indépendant de la République de Namibie.
   42. De la même façon, la communauté internationale s’est fermement
opposée à la tentative de la part d’un régime minoritaire et raciste d’établir,
en 1965, l’Etat de la Rhodésie du Sud en infraction du droit du peuple zim-
babwéen à l’autodétermination. L’Assemblée générale a adopté la résolu-
tion 2022 (XX) demandant aux Etats de ne pas reconnaître le gouvernement
minoritaire 48 et de coopérer aﬁn de mettre un terme à cette situation illicite,
notamment en proposant une aide morale et matérielle au peuple zim-
babwéen dans sa lutte pour l’indépendance 49. Ces obligations ont été hono-
rées par la quasi-totalité des Etats et le peuple de la Rhodésie du Sud a
ﬁnalement obtenu son indépendance en 1980 pour devenir la République
du Zimbabwe. On voit donc que, dans les deux cas du Sud-Ouest africain
et de la Rhodésie du Sud, l’Assemblée générale en a appelé aux obligations
de coopération universelle et de non-reconnaissance associées à la violation
d’une norme impérative en raison de l’atteinte portée à l’intégrité territo-
riale d’une unité d’autodétermination.
   43. L’Assemblée générale s’est également souvent prévalue du caractère
particulier de la règle de l’intégrité territoriale. Dans sa résolution 35/118,
elle a rejeté « catégoriquement tout accord, arrangement ou mesure unilaté-
rale adoptée par les puissances coloniales et racistes qui méconnaît, viole,
dénie ou contredit le droit inaliénable à l’autodétermination et à l’indépen-
dance des peuples sous domination coloniale ». Sa qualiﬁcation répétée de
l’autodétermination comme un « droit inaliénable » dans une longue série
de résolutions concernant l’intégrité territoriale d’une unité d’autodétermi-
nation semble indiquer que ce droit possède un caractère impératif dans ce
contexte 50. Si la règle protégeant l’intégrité territoriale d’une unité d’auto-
détermination est inaliénable, on voit mal dans quelles circonstances il
serait possible d’y déroger. De surcroît, l’Organisation des Nations Unies a
systématiquement déﬁni toute tentative de la part d’une administration
coloniale d’annexer un territoire pendant le processus de décolonisation
comme un acte d’agression au sens donné à ce terme dans sa Charte 51. La
   48   Résolution 2022 (XX) de l’Assemblée générale, par. 9.
   49   Ibid., par. 10. Voir aussi ibid., par. 6 et 9 ; résolution 216 (1965) du Conseil de sécu-
rité ; résolution 217 (1965) du Conseil de sécurité.
    50 Voir, par exemple, les résolutions de l’Assemblée générale suivantes : 2073 (XX),

par. 3 ; 2074 (XX), par. 3 ; 2232 (XXI), par. 2 ; 1817 (XVII), par. 1 ; 2145 (XXI), par. 1 ;
2325 (XXII), préambule ; 2357 (XXII), par. 2 ; 2403 (XXIII), par. 1 ; 3485 (XXX), par. 1 ;
33/39 ; 33/31, par. 2 ; 37/28, par. 1.



   51 Voir, par exemple, les résolutions de l’Assemblée générale 1817 (XXII), par. 6 et

2074 (XX), par. 6, et la résolution 269 du Conseil de sécurité, par. 3.

                                                                                            199

                  séparation des chagos (op. ind. sebutinde)                             291

règle interdisant toute agression, ou le recours illicite à la force, a été large-
ment reconnue comme norme impérative 52. On peut donc dire que, quand
l’Assemblée générale identiﬁe l’autodétermination à la non-agression,
elle sous-entend que l’autodétermination possède également un caractère
impératif.

              c) La violation de la règle de l’intégrité territoriale
                        par le Royaume-Uni est grave
   44. La gravité de la violation par le Royaume-Uni de la norme impé-
rative demandant de respecter l’intégrité territoriale de Maurice pendant
le processus de décolonisation ne fait aucun doute. Le Royaume-Uni a
abusé de sa position de puissance administrante pour agrandir son terri-
toire aux dépens du peuple mauricien. Ses actions équivalent à une
annexion de facto, qui a privé les Mauriciens de leur droit à l’autodéter-
mination en les empêchant d’exprimer leur volonté concernant le destin
de l’archipel des Chagos. Cette conduite prend l’exact contre-pied du
droit à l’intégrité territoriale. Elle foule aux pieds l’idéal de la « mission
sacrée » prévue par l’article 73 de la Charte, qui consiste, en particulier, à
« développer leur capacité de s’administrer elles-mêmes, [et à] tenir compte
des aspirations politiques des populations » 53.

                                    d) Conséquences
   45. En refusant de reconnaître le caractère impératif de la règle de l’in-
tégrité territoriale dans le contexte de la décolonisation, la Cour n’a pas
pu déterminer correctement les conséquences de la conduite internationa-
lement illicite du Royaume-Uni. Pourtant, tout traité entrant en conﬂit
avec le droit du peuple mauricien à l’autodétermination concernant l’ar-
chipel des Chagos est nul, avec les implications que l’on devine pour l’ac-
cord entre le Royaume-Uni et les Etats-Unis. La gravité de la conduite
internationalement illicite du Royaume-Uni entraîne également d’autres
conséquences. Tous les Etats ont l’obligation de coopérer pour mettre
un terme à l’administration illicite de l’archipel des Chagos par le
Royaume-Uni. Plus encore, il leur est fait obligation de ne pas recon-
naître comme licite la situation créée par le maintien de l’archipel des
Chagos sous l’administration du Royaume-Uni, et de ne pas lui prêter
aide ou assistance pour perpétuer la situation ainsi créée.
   46. Les conséquences prévues pour les violations graves de normes
impératives témoignent de l’intérêt spécial que la communauté internatio-
nale accorde à leur respect. Sans le droit des peuples à l’autodétermina-
tion, c’est l’ordre juridique international tout entier qui est vidé de son
sens. C’est un principe fondamental d’où procèdent de nombreux autres

   52 Voir, par exemple, Conformité au droit international de la déclaration unilatérale d’in-

dépendance relative au Kosovo, avis consultatif, C.I.J. Recueil 2010 (II), p. 437, par. 81.
   53 Charte des Nations Unies, art. 73 b).



                                                                                         200

                 séparation des chagos (op. ind. sebutinde)                           292

droits chers à la communauté internationale. Il est regrettable que, près
de soixante ans après l’adoption de la résolution 1514 (XV) par l’Assem-
blée générale, l’odieuse domination coloniale existe encore et que le droit
des peuples à disposer d’eux-mêmes ne soit pas encore universellement
reconnu. La déclaration de la Cour dans l’avis consultatif sur la Namibie
(1971) peut encore s’appliquer aujourd’hui au cas mauricien : « tous les
Etats doivent se souvenir [que la présence illégale de l’Afrique du Sud en
Namibie] porte préjudice à un peuple qui doit compter sur l’assistance de
la communauté internationale » 54 dans sa lutte pour l’autodétermination.

                                     Conclusion

   47. Pour répondre aux deux questions posées par l’Assemblée générale
des Nations Unies dans la résolution 71/292, mon opinion est la suivante.
Le droit des pays et des peuples non autonomes à l’autodétermination
existait déjà en vertu du droit international coutumier comme norme
impérative (jus cogens) en 1965 quand le Royaume-Uni, en tant que puis-
sance administrante, a procédé au détachement de l’archipel des Chagos
de Maurice. Il s’agissait d’un droit naturel dont pouvaient légitimement
jouir les peuples mauriciens, y compris les Chagossiens, et qui pouvait
s’exercer sur l’ensemble de Maurice, comprise comme unité territoriale
non autonome indissociable. La préservation de l’intégrité territoriale de
Maurice, avant l’obtention de son indépendance, faisait partie intégrante
de son droit à l’autodétermination. Ce droit emportait l’obligation corres-
pondante pour le Royaume-Uni en tant que puissance administrante de
s’abstenir de toute mesure pouvant démembrer le territoire de Maurice ou
empêcher ses peuples, y compris les Chagossiens, d’exprimer et de mettre
en œuvre, librement et authentiquement, leur volonté politique concer-
nant l’avenir de la totalité de leur territoire.
   48. En détachant l’archipel des Chagos de Maurice en 1965 et en l’in-
tégrant à une nouvelle colonie appelée BIOT, avant de consulter la
volonté libre et authentique du peuple mauricien à cet égard, le
Royaume-Uni a failli à ses obligations erga omnes, non seulement envers
Maurice, mais aussi envers la communauté internationale dans son entier.
Il a ainsi manqué à son obligation de s’abstenir de toute mesure qui
empêcherait le peuple mauricien d’exercer librement son droit à l’autodé-
termination sur la totalité de l’unité territoriale à laquelle il s’appliquait.
En conséquence, le processus de décolonisation de Maurice n’a pas été
validement mené à bien au moment de l’accession, en 1968, de ce pays à
l’indépendance.
   49. De ce fait, le peuple mauricien peut encore exercer son droit à l’au-
todétermination sur l’ensemble de son territoire (y compris l’archipel des
Chagos) et le maintien sous administration britannique de l’archipel des

   54 Conséquences juridiques pour les Etats de la présence continue de l’Afrique du Sud en

Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
avis consultatif, C.I.J. Recueil 1971, p. 56, par. 127.

                                                                                      201

                   séparation des chagos (op. ind. sebutinde)                       293

Chagos (dans le BIOT) constitue un fait illicite en droit international, qui
engage la responsabilité internationale de cet Etat. Il incombe donc au
Royaume-Uni, premièrement, de s’abstenir de toute mesure qui pourrait
empêcher le peuple mauricien d’exercer librement son droit à l’autodéter-
mination sur l’ensemble de son territoire ; deuxièmement, de mettre immé-
diatement ﬁn à son administration de l’archipel des Chagos et de le
restituer à Maurice ; et troisièmement, d’« eﬀacer toutes les conséquences
de l’acte illicite » (notamment le déplacement forcé des Chagossiens) et de
« rétablir l’état qui aurait vraisemblablement existé si ledit acte [illicite]
n’avait pas été commis » 55.


  50. Etant donné le caractère erga omnes de l’obligation qu’emporte le
droit à l’autodétermination, y compris le respect de l’intégrité territoriale
d’un territoire non autonome en tant qu’unité indissociable, tous les Etats
doivent coopérer pour mettre un terme à l’administration illicite de l’ar-
chipel des Chagos par le Royaume-Uni. Plus encore, il leur est fait obli-
gation de ne pas reconnaître comme licite la situation créée par le maintien
de l’archipel des Chagos sous administration britannique, et de ne pas lui
prêter aide ou assistance pour perpétuer cette situation illicite.

   51. L’Organisation des Nations Unies, ﬁdèle en cela au rôle qu’elle a
toujours joué dans le processus de décolonisation, doit continuer de prê-
ter assistance à Maurice jusqu’à ce que celle-ci obtienne la pleine réalisa-
tion de son droit à l’autodétermination pour l’ensemble de ses peuples, y
compris les Chagossiens. A propos de la réinstallation des Chagossiens, je
souhaite d’ailleurs dire que, maintenant que Maurice est un Etat indépen-
dant, il est possible que certains Chagossiens désirent retourner vivre dans
l’archipel, alors que d’autres peuvent préférer prendre la nationalité d’un
Etat tiers comme les Seychelles, voire le Royaume-Uni. Conformément
au droit à l’autodétermination, ce choix leur appartient entièrement, et ils
doivent pouvoir l’exercer de façon libre et authentique.

                                                        (Signé) Julia Sebutinde.




  55   Usine de Chorzów, fond, arrêt no 13, 1928, C.P.J.I. série A, nº 17, p. 47.

                                                                                    202

